Citation Nr: 1504502	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-05 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial disability rating (evaluation) in excess of 30 percent for coronary artery disease (CAD).

3.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for type II diabetes mellitus with erectile dysfunction (ED).

4.  Entitlement to service connection for hypertension, including as secondary to service connected PTSD, CAD, and type II diabetes mellitus.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1968 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2011 and November 2012 rating decisions of the RO in Providence, Rhode Island.  The May 2011 rating decision granted service connection for CAD and assigned an initial disability rating of 30 percent.  The November 2012 rating decision granted service connection for PTSD and assigned an initial disability rating of 30 percent, denied service connection for hypertension, and denied an increased disability rating in excess of 10 percent for the service-connected type II diabetes mellitus with ED.

The procedural history on the diabetes rating issue is a bit confusing.  In a rating decision dated March 2009, the Veteran was granted service connection for diabetes mellitus with an initial disability rating of 10 percent.  The Veteran filed a notice of disagreement (NOD) to this initial rating in May 2009.  Subsequently, in June 2009, the Veteran withdrew his NOD.  In July 2012, the Veteran filed a claim for service connection for ED.  In the RO's November 2012 rating decision, the RO granted service connection for ED as a noncompensable complication of the service-connected diabetes.  As such, the rating decision was framed as a denial of an increased disability rating for type II diabetes mellitus, which was based on the July 2012 claim; therefore, the July 2012 claim, in addition to serving as a claim for service connection for ED, also served as a claim for increased rating for the already service-connected type II diabetes mellitus.

In a December 2012 NOD, the Veteran objected to the 10 percent diabetes disability rating.  A May 2013 statement of the case (SOC) was subsequently issued in which the RO framed the issue on appeal as "evaluation of type II diabetes mellitus with ED currently evaluated as 10 percent disabling."  The RO continued the 10 percent disability rating, finding both that the Veteran did not meet the criteria for a 20 percent disability rating, and that he was not entitled to a separate compensable rating for ED.  As such, the issue before the Board as it relates to the Veteran's original request for service connection for ED is entitlement to an increased disability rating in excess of 10 percent for type II diabetes mellitus with ED.   

The Veteran testified from Providence, Rhode Island, at an October 2013 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD and CAD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

An appellant is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  At the October 2013 Board hearing, the Veteran testified that a disability rating of 50 percent would satisfy the issue of entitlement to a higher initial disability rating for PTSD.  The instant Board decision, which grants a 50 percent disability rating for PTSD for the entire initial rating period on appeal, represents a total grant of benefits concerning this issue.

The issues of service connection for hypertension, an increased disability rating for type II diabetes mellitus with ED, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks more than once per week, impairment of short and long-term memory, anxiety and depression, social isolation and estrangement, disturbances of motivation and mood, paranoid thoughts, intrusive thoughts and nightmares, sleeping difficulties, irritability and anger issues, and difficulty adapting to stressful situations.

2.  For the entire initial rating period on appeal, the Veteran's CAD manifested by a workload of 6.7 metabolic equivalents (METs) with dyspnea and fatigue, and without congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 
50 percent disability rating for PTSD for the entire initial rating period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  For the entire initial rating period on appeal, the criteria for an initial disability rating in excess of 30 percent for CAD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants a higher initial disability rating of 50 percent for PTSD, which represents a complete allowance of the appeal as to that issue, no further discussion of VA's duties to notify and to assist is necessary as to the issue of a higher initial disability rating for PTSD.

As this appeal arises, in part, from the Veteran's disagreement with the initial rating following the grant of service connection for CAD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA heart examinations for compensation purposes in January 2011 and January 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the January 2011 examination report is unclear as to whether the VA examiner reviewed the claims file in its entirety; however, the review of the claims file is not required for purposes of determining whether a higher initial disability rating is warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  The January 2013 examination report reflects that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.

All relevant documentation has been secured.  VA has received significant VA and private medical documentation related to the CAD.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a higher initial disability rating for the service-connected CAD.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2014).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2014).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Initial Disability Rating for PTSD

Disability ratings are determined by comparing a veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Under Diagnostic Code 9411, a 30 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating will be assigned for a mental disability which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In an August 2012 statement, the Veteran advanced that after two of his close friends were killed in Vietnam he had feeling of guilt, nightmares, and he became "a bit of a control freak" who felt the need to take control of every aspect of his life.  He stated that after service he was stressed and began suffering from anxiety and panic attacks.  A private treatment record from May 2005 conveys that the Veteran was receiving treatment for anxiety.

The Veteran received a VA PTSD examination for compensation purposes in October 2012.  The report states that the Veteran conveyed symptoms of nightmares, a startle response, intrusive thoughts, and emotional numbing.  The Veteran also noted that he preferred to spend time alone.  Upon examination symptoms noted by the VA examiner included recurrent and distressing thoughts and dreams, reliving traumatic events, intense psychological distress at exposure to cues resembling traumatic in-service events, diminished interest in activities, feelings of detachment or estrangement from others, restricted range of affect, difficulty sleeping, irritability or outbursts of anger, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  A GAF of 52 was assigned.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

At the October 2013 Board hearing the Veteran credibly testified that his PTSD symptoms included social isolation, difficulty communicating with others, sleep disturbance, panic attacks three times per week, short term memory loss with occasional long term memory loss, depressed mood, lack of motivation, and anxiety.  The Veteran also testified that he checks the doors and windows to his home to ensure they are locked multiple times during the day and night.         

After a review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period on appeal, the Veteran's service-connected PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks more than once per week, impairment of short and long-term memory, anxiety and depression, social isolation and estrangement, disturbances of motivation and mood, paranoid thoughts, intrusive thoughts and nightmares, sleeping difficulties, irritability and anger issues, and difficulty adapting to stressful situations.  These symptoms and degree of occupational and social impairment more nearly approximate the criteria for a 50 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the mental health symptomatology has been shown to be productive of occupational and social impairment most closely approximating the criteria for a 50 percent rating for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155; 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal for a higher initial rating is fully granted in this Board decision.  At the October 2013 Board hearing, the Veteran specifically indicated that a 50 percent initial disability rating would fully satisfy the appeal as to this issue.  See hearing transcript p. 9.  Thus, this is a full grant of the benefits sought on appeal as to this issue.  This is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for PTSD was knowing and intelligent, was made with representation and in the presence of his representative, and is consistent with the Veteran's testimony and the evidence of record. 

Because a 50 percent initial disability rating for PTSD was granted for the entire period on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 50 percent for the entire period on appeal.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher initial disability rating in excess of 50 percent for the entire period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


Initial Disability Rating for CAD

The Veteran's service-connected heart disability is rated pursuant to Diagnostic Code 7005.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran received a VA heart examination in January 2011.  The examination report conveys that the Veteran was diagnosed with CAD and myocardial infarction.  It was noted that the Veteran underwent coronary bypass surgery in July 2010.  The report further states that the Veteran takes continuous medication to treat the CAD, but that he does not have congestive heart failure.  The VA examiner noted that the Veteran underwent METs testing in August 2010, at which time he had a workload of 6.7 METs.  An EKG revealed no evidence of cardiac hypertrophy or dilation.  Left ventricular ejection fraction (LVEF) testing does not appear to have occurred.  Under functional impact, the VA examiner noted that the Veteran advanced he had to stop driving 18 wheelers at his job and switch to driving a van due to symptoms of dyspnea, fatigue, and chest discomfort on moderate exertion.

In January 2013, the Veteran received a second VA heart examination.  Again it was noted that the Veteran was diagnosed with CAD and myocardial infarction, that he previously had coronary bypass surgery, and that he takes continuous medication to treat the disability.  The report conveys that the Veteran does not have congestive heart failure.  Under cardiac functional assessment the VA examiner noted that the most recent diagnostic exercise test revealed that the Veteran had a workload of 6.7 METs, and that the Veteran reported symptoms of dyspnea and fatigue at a workload of 5 to 7 METs.  No evidence of cardiac hypertrophy or dilatation was present, and LVEF was 60 percent.   

As to the Veteran's private treatment records, a May 2010 private treatment record conveys that LVEF was estimated to be 50 percent.  A July 2010 discharge summary notes that the Veteran's LVEF was 60 percent.  A subsequent August 2010 private treatment record states that, upon testing, the Veteran's estimated LVEF was 63 percent; however, an amended report completed roughly 25 minutes later has an estimated LVEF of 70 percent.  LVEF was noted at 60 percent in a January 2013 private treatment record.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service-connected CAD.  In order to warrant a 60 or 100 percent rating under Diagnostic Code 7005, there must be some congestive heart failure, left ventricular dysfunction with an ejection fraction of 50 percent or less, or a workload of 5 METs or less resulting in either dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, DC 7005.  There is no evidence of any congestive heart failure, and METs testing reflects that the Veteran did not experience any of the applicable symptoms with a workload of 5 METs or less.

The evidence of record reflects that a May 2010 private treatment record conveyed that the Veteran had an estimated LVEF of 50 percent; however, subsequent private treatment records, including one dated July 2010, a mere two months later, establish the Veteran's LVEF to be between 60 and 70 percent.  As such, when considering all the evidence of record, the Board finds the May 2010 LVEF rating of 50 percent to be an outlier, and not an indication that the Veteran is entitled to a 60 percent disability rating at any point during the relevant time period on appeal for the service-connected CAD.  The Board finds that for the initial rating period on appeal, the Veteran's service-connected CAD manifested by a workload of 6.7 METs with dyspnea and fatigue, and without congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less, which more nearly approximates a 30 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.  As the preponderance of the evidence is against the appeal for a higher initial rating in excess of 30 percent, the appeal for a higher initial rating for CAD must be denied.  38 C.F.R. §§ 4.3, 4.7, 38 C.F.R. § 4.104, Diagnostic Code 7005.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for either PTSD or CAD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the service-connected PTSD, as discussed above, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher initial rating in excess of 50 percent for PTSD.  As such, the full grant of benefits for PTSD in this case also effects withdrawal of any extra-schedular rating considerations.  See 38 C.F.R. § 20.204.  For these reasons, any questions of an extra-schedular disability rating for PTSD are also rendered moot with no remaining questions of law or fact to decide.

As to the service-connected CAD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's CAD, METs, related medication, dyspnea, and fatigue, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings. 

In this case, considering the lay and medical evidence, the Veteran's CAD manifested by dyspnea, fatigue, the need for medication, and a reduction in the METs level.  These symptoms are part of or like or similar to symptoms listed under the schedular rating criteria at 38 C.F.R. § 4.104.  According to the January 2011 and January 2013 VA examination reports, the Veteran's CAD interfered with his ability to drive an 18-wheeler due to his symptoms flaring with moderate exertion.  The schedular rating criteria specifically address the Veteran's cardiovascular symptomatology, including the use of medication, fatigue, METs level, percentage of ejection fraction, limitations of physical activity, and limitations on strenuous activity.  As noted above, the schedular rating criteria explain that METs measure the energy expended and oxygen required by an individual.  38 C.F.R. § 4.104, Note (2).  Additionally, the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is also accounted for by the schedular rating criteria.  Id.  Based on the foregoing, all symptoms or impairment are contemplated by the schedular criteria, including symptoms that are like or similar to the schedular rating criteria, the schedular rating criteria are adequate to rate the disabilities, and referral for an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with CAD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).     


ORDER

A 50 percent initial disability rating for PTSD for the entire initial rating period on appeal is granted.

For the entire initial rating period on appeal, a higher initial disability rating for CAD in excess of 30 percent is denied.


REMAND

Increased Disability Rating for Diabetes Mellitus

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As discussed above, the issue before the Board of entitlement to an increased disability rating for type II diabetes mellitus with ED began as a July 2012 claim for service connection for ED.  Such statement in July 2012 also was liberally construed as a claim for increased rating for the service-connected diabetes mellitus.  As such, while the Veteran received a VA male reproductive system examination for compensation purposes during the pendency of this appeal, he did not receive a VA diabetes mellitus examination.  While VA has received significant private and VA medical documentation concerning the severity of the Veteran's type II diabetes mellitus, the Board finds that a VA examination would be helpful in identifying any potential separate compensable disabilities related to the service-connected diabetes mellitus. 

Service Connection for Hypertension

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has not received a VA hypertension examination for compensation purposes during the pendency of this appeal.  At the October 2013 Board hearing, the Veteran testified that he believed his hypertension may be related to one or more of his service-connected disabilities.  As such, the Board finds that a VA examination would assist in determining whether service connection is warranted for hypertension on either a direct or secondary basis.

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.  In this case, the Veteran is service connected for PTSD, type II diabetes mellitus, and CAD, and he filed a claim for increased disability ratings.  See A.B., 6 Vet. App. at 39 (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  At the October 2013 Board hearing, the Veteran testified that he would be retiring from his job in December 2013, as his service-connected disabilities prevented him from fulfilling his duties; therefore, an informal TDIU claim has been raised.  As the issue of entitlement to a TDIU has not previously been addressed by the AOJ for the relevant period on appeal, the Board remands the issue to the AOJ for adjudication.

VCAA and Outstanding Documentation

During the course of this appeal the Veteran did not receive VCAA notice on the issues of an increased disability rating for type II diabetes mellitus with ED and/or entitlement to a TDIU, or the evidence necessary to substantiate a claim for service connection for a hypertension on a secondary basis.  On remand, the AOJ should provide corrective VCAA notice.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the AOJ should obtain any outstanding VA and/or private medical documentation related to the issues being remanded.

Accordingly, the issues of an increased disability rating for type II diabetes mellitus with ED, service connection for hypertension, including as secondary to service connected PTSD, CAD, and type II diabetes mellitus, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should send a VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).  The AOJ should also send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about the evidence required to substantiate the claims for an increased disability rating for type II diabetes mellitus with ED and secondary service connection (38 C.F.R. § 3.310) for hypertension.

2.  Contact the Veteran and request that he provide information as to any private type II diabetes and/or hypertension treatment he has received since January 2013.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's type II diabetes and hypertension, not already of record, for the period on and after April 2013.

4.  Then, schedule the Veteran for the appropriate VA examination(s).  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

Diabetes Mellitus

The examiner should report whether the diabetes mellitus is manageable by restrict diet only; whether insulin or an oral hypoglycemic agent is required; whether regulation of activities (avoidance of strenuous occupational and recreational activities) is necessary; whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions, and if so, the frequency with which hospitalizations and/or visits to a diabetic care provider is necessary; and whether the Veteran has either progressive loss of weight and strength or other complications. 

The examiner should also describe what, if any, complications attributable to the Veteran's service-connected diabetes mellitus exist and should specifically describe the nature and severity of each such complication.  If the Veteran does not suffer any such complication(s) as a result of his diabetes mellitus, the examiner should so state. 


Hypertension

A)  Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed hypertension had its onset during active service?

B)  Is it as likely as not (i.e., probability of 50 percent or more) that a service-connected disability, including CAD, PTSD, and/or type II diabetes, caused the currently diagnosed hypertension?

C)  Is it as likely as not (i.e., probability of 50 percent or more) that a service-connected disability, including CAD, PTSD, and/or type II diabetes, aggravated (that is, permanently worsened in severity) the currently diagnosed hypertension?

If it is the examiner's opinion that there is aggravation of the currently diagnosed hypertension, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Then, after any additional notification and/or development deemed warranted, adjudicate/readjudicate the issues of an increased disability rating for type II diabetes mellitus with erectile dysfunction, service connection for hypertension, and entitlement to a TDIU.  If any benefit sought on appeal is/remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


